Citation Nr: 0410671	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-47 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a higher initial evaluation for diabetes 
mellitus, currently rated 40 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from January 1985 to January 
1996.

This matter comes to the Board of Veterans' Appeals (Board) from a 
July 1996 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, that 
denied service connection for a number of disabilities including 
service connection for tinnitus, and granted service connection 
with a 20 percent disability rating for diabetes mellitus.  The 
veteran appealed a number of issues, including the rating assigned 
for diabetes mellitus.  In the years since the 1996 RO decision, 
other issues have either been granted or the veteran has dropped 
them from his appeal.  In February 1997 a VA hearing officer 
increased the rating for the veteran's diabetes mellitus to 40 
percent effective from the day following the veteran's separation 
from service.


FINDINGS OF FACT

1.  The veteran's tinnitus is of service origin.

2.  During the course of the current appeal, the veteran's 
diabetes mellitus has required insulin and he has had to watch his 
diet; considerable loss of weight or strength has not been shown, 
nor have there been episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or twice 
a month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active duty.  38 U.S.C.A. § 1110 
(West 2002);  38 C.F.R. § 3.303(2003).

2.  The criteria have not been met for an initial or staged rating 
higher than 40 percent for the service-connected diabetes 
mellitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995) and (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist a 
claimant in obtaining evidence to substantiate a claim and 
includes an enhanced duty to notify a claimant and his or her 
representative, if any, as to the information and evidence 
necessary to substantiate and complete a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) 
and (c) (2003).  (With respect to the issue of entitlement to 
service connection for tinnitus, this decision contains a full 
grant of the benefit sought by the veteran, and the veteran is in 
no way prejudiced by this favorable outcome.)

With respect to the VA's duty to notify, the rating decision, 
statement of the case, and supplemental statements of the case 
informed the veteran of the types of evidence needed to 
substantiate his claim.  In June 2001 the RO sent a letter to the 
veteran, and asked him to submit certain information, and informed 
him of the elements needed to substantiate his claims.  In 
accordance with the requirements of the VCAA, the letter informed 
the veteran what evidence and information the VA would obtain.  
Therefore, the Board finds that VA's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notes an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a claim 
before expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003).

With regard to the content of the June 2001 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) the 
Court held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in the June 2001 letter to the veteran from the RO, 
the RO informed him that the VA must make reasonable efforts to 
help him get evidence necessary to support his claim.  He was told 
that VA would make reasonable efforts to obtain relevant records, 
including medical records, employment records, or records from 
other Federal agencies, but that he was responsible for providing 
sufficient information to the VA to identify the custodian of any 
records.  He was notified that it was still his responsibility to 
make sure that these records were received by the VA.  See 38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
He was further notified, "You can help us with your claim by doing 
the following: telling us about any additional information or 
evidence that you want us to try to get for you."  It therefore 
appears that the all elements required for proper notice under the 
VCAA, to include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  In this regard, and in any event, a recent 
opinion by the General Counsel's Office, it was determined that 
the Pelegrini Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  

The Board further acknowledges that the June 2001 letter was sent 
to the veteran after the RO's July 1996 decision that is the basis 
for this appeal.  As noted in Pelegrini, the plain language of 38 
U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after the VA receives a complete or substantially 
complete application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the claim.  In 
this case, however, the unfavorable RO decision that is the basis 
of this appeal had already been made by the time the VCAA was 
enacted.  After that notice, however, de novo review of the claim 
resulted in a higher initial rating being granted.  As there could 
be no useful purpose for providing another section 5103(a) notice 
under the circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board concludes 
that any defect in the section 5103(a) notice in this instance is 
harmless error. 

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has obtained or 
attempted to obtain all evidence identified by the veteran.  The 
veteran's service medical records and pertinent VA treatment 
records have been obtained.  In this regard, the veteran has 
reported that he received treatment from the VAMC in Philadelphia; 
all these current records have been obtained.  There is no basis 
for speculating that additional unobtained evidence exists that 
would be relevant to the claim being decided herein.  The Board 
finds that the evidence, discussed infra, which includes, but is 
not limited to, medical evidence which shows treatment for 
numerous medical conditions, including diabetes mellitus, warrants 
the conclusion that a remand for additional examination is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the VCAA, 
nor prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Based on the foregoing, the Board finds that the veteran has not 
been prejudiced by a failure of VA in its duty to assist or 
notify, and that such failure is no more than harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

B.  Service Connection for Tinnitus 

The veteran's service medical records from his active duty (i.e., 
1985 to 1996) contain no findings relative to tinnitus, and his 
January 1996 service retirement examination noted no complaints or 
findings relative to tinnitus.  He applied for service connection 
for tinnitus shortly after his service retirement.

In an April 1996 VA audiological examination, the veteran 
described bilateral tinnitus; his hearing was within normal limits 
bilaterally.

At a hearing at the RO in September 1996, the veteran testified 
that he had significant noise exposure working around jet aircraft 
on an aircraft carrier.  His service records confirm service 
aboard an aircraft carrier.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  In this case given 
the veteran's application for service connection near the time of 
his service separation and the notation of tinnitus at his initial 
post-service audiological examination, the Board finds it as 
likely as not that tinnitus is due to noise exposure during 
service.  In such cases, the benefit-of- the-doubt rule applies, 
and the claim must be allowed.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  An increased rating for diabetes mellitus.

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The rating schedule criteria for diabetes changed during the 
pendency of the appeal. The old criteria, in effect prior to June 
6, 1996, provided that diabetes is rated as 40 percent disabling 
when moderately severe, requiring large insulin dosage, restricted 
diet, and careful regulation of activities, i.e., avoidance of 
strenuous occupational or recreational activities.  A 60 percent 
rating is assigned for diabetes which is severe, with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable loss 
of weight and strength and with mild complications, such as 
pruritis ani, mild vascular deficiencies, or beginning diabetic 
ocular disturbances.  A 100 percent rating is warranted where 
diabetes mellitus is pronounced and uncontrolled, as manifested by 
repeated episodes of ketoacidosis or hypoglycemic reactions, with 
restricted diet and regulation of activities and progressive loss 
of weight and strength, or severe complications.  A note to this 
diagnostic code provides that definitely established complications 
such as amputations, impairment of central visual acuity, 
peripheral neuropathy with definite sensory or motor impairment, 
or definitely established arteriosclerotic focalizations will be 
separately rated under the applicable diagnostic codes.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1996).

The new criteria for evaluating diabetes, in effect on and after 
June 6, 1996, provide that diabetes is rated as 40 percent 
disabling when requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned when requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted where diabetes requires more than one daily injection of 
insulin, a restricted diet and regulation of activities (avoidance 
of strenuous occupational and recreational activities), with 
episodes of ketoacidosis or hypoglycemic reactions which require 
at least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight or 
strength or complications that would be compensable if separately 
evaluated.  A note to this diagnostic code provides that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2003).

Here, either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-000.  When, 
however, amended regulations expressly state an effective date and 
do not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas. See Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).

In this case, the Board has reviewed the VA compensation 
examinations and the extensive VA outpatient treatment records.  
On an April 1996 VA diabetes mellitus examination, it was reported 
that that the veteran complained of daily hypoglycemia due to 
skipping meals.  His height was 5 feet 10 inches and he weighed 
179 pounds.  The diagnosis was insulin dependent diabetes 
mellitus.  An April 1996 VA eye examination was negative for 
diabetic retinopathy.  

At a September 1996 RO hearing, the veteran reported that he took 
20 of NPH and 10 units of regular insulin in the morning and 10 of 
NPH and 5 units of regular insulin in the evening, and that he was 
on a 2400 calorie diet for his diabetes mellitus.  He said that he 
was seeing his doctor every 2 months.  

On a January 1999 VA examination for his diabetes mellitus, the 
veteran reported that he had peripheral neuropathy of both feet.  
The diagnoses included cervical neuropathy, and insulin dependent 
diabetes mellitus with complications of peripheral neuropathy.

On a June 2001 VA diabetes mellitus examination, it was reported 
that that he had had diabetes mellitus for 20 years and there was 
no history to suggest end-organ damage.  The (corrected) diagnosis 
was insulin dependent diabetes mellitus.

The veteran was hospitalized in May 2002 with a 1-day history of 
nausea.  It was noted that that he had taken 2 doses of 2 pain 
medications, including Percocet, the day before, and after his 
morning dose began to experience nausea.  He then missed his 
morning meal.  He admitted he was not adherent to his dietary 
restrictions.  Laboratory studies showed his glucose was 67.  His 
nausea improved and he got his blood sugar under good control as 
an inpatient.  The final diagnoses were hypoglycemia and nausea 
due to pain medications.  

On a December 2002 VA examination for diabetes mellitus, it was 
noted that the veteran had 14-year history of diabetes mellitus 
for which he took insulin.  It was reported that he followed a 
diet and was seen every four months by his provider and was 
hospitalized once when initially diagnosed and on one episode for 
hypoglycemia.  It was reported that that he had a history of 
peripheral neuropathy with numbness of the lower third of his 
lower extremities and a history of erectile dysfunction for the 
last 1 1/2 years due to his diabetes mellitus.  The assessment was 
type 2 diabetes mellitus with end organ damage of peripheral 
neuropathy which was not limiting and erectile dysfunction helped 
by Viagra.  The examiner added that there was no objective history 
of heart disease, but that the veteran did have a history of 
hypertension with normal renal function and therefore unrelated to 
his diabetes mellitus.  The examiner stated that he had reviewed 
the veteran's claims file and treatment records from the VAMC 
where the veteran was being treated.

The veteran testified before the undersigned at a hearing at the 
Board in October 2003.  He related that he had been hospitalized 
only one time for low blood sugar, but that he had daily episodes 
of hypoglycemia and that he treated himself for these episodes by 
having something to eat.  He said he went to see his diabetic care 
provider every 3 to 6 months.  

The record contains extensive VA outpatient and VAMC admissions 
for unrelated disabilities.  VA outpatient records and VA diabetes 
mellitus examinations show that the veteran related peripheral 
neuropathy and erectile dysfunction.  However, the peripheral 
neuropathy is not limiting and his erectile dysfunction is helped 
by medication.  No medical doctor has described his diabetes 
mellitus as severe.  VA examinations and extensive outpatient 
treatment records show no ketoacidosis and, while the veteran 
reports episodes of hypoglycemia, no hypoglycemic reactions are 
shown in the record.  The Board notes the isolated VA hospital 
admission for nausea due to pain medication when hypoglycemia was 
treated; even considering this as a hypoglycemic reaction, one 
hospitalization does not meet the requirement of 1-2 
hospitalizations per year that are necessary for a higher rating 
under the new rating criteria.  Also, he is seen at the outpatient 
clinic only every 3 to 6 months for checkups.  Additionally there 
is no evidence of considerable loss of weight and strength due to 
diabetes mellitus.  (The Board notes that in July 2001 it was 
noted that he had lost 15 pounds over the past 2 months due to 
surgery for cervical disc disease.  In June 2002 he weighed 211 
pounds and was described as obese.)

After reviewing the record the Board finds that the criteria for a 
60 percent rating under either the old or revised rating criteria 
have not been satisfied and that the disability picture more 
closely approximates the criteria for the current 40 percent 
rating rather than the 60 percent rating.   Accordingly, the 
benefit-of- the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  While there may have 
been day-to-day fluctuations in the veteran's diabetes mellitus, 
the evidence shows no distinct periods of time, since service 
connection became effective in July 1996, during which diabetes 
mellitus has been more than 40 percent disabling, and thus higher 
staged ratings are not indicated.

ORDER

Service connection for tinnitus is granted.

A higher initial evaluation for diabetes mellitus is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



